Citation Nr: 0519034	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  00-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a muscle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In October 2002 the Board requested additional development on 
the issue on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  In January 2004 the Board 
remanded the claim for further development.  In March 2005, 
the veteran withdrew the claims of service connection for a 
dental disability and depression and the claim of an 
increased evaluation for burn scars of the neck, chest, 
clavicular region, and right axillary region.

In the January 2004 remand, the Board referred the issues of 
service connection for a ruptured appendix, diverticulum of 
the bladder, and an aneurysm of the main artery back to the 
RO for appropriate action.  The Board again refers these 
matters to the RO.  


FINDING OF FACT

There is no competent evidence that the veteran has a muscle 
disability in either the right arm and shoulder or the right 
leg.


CONCLUSION OF LAW

A muscle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the August 1999 rating decision was 
promulgated did VA in February 2004 provide explicit notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the veteran was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  Also, the veteran was afforded additional 
VA examinations.  The timing-of-notice error was sufficiently 
remedied by the process carried after the February 2004 VCAA 
letter so as to provide the veteran with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing-of-notice error was thus nonprejudicial 
in this case because the error did not affect the essential 
fairness of the adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military and VA 
medical records - have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The veteran submitted private medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
veteran was afforded VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  In that regard, VA fully complied with 
the directives of the October 2002 Board development 
memorandum and the January 2004 Board remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran has not identified any recent treatment by VA or 
any other source.  The August 1999 rating decision, the March 
2000 Statement of the Case (SOC), and the March 2004 
Supplemental Statement of the Case (SSOC) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(e).  Also, in an April 2004 VCAA letter, VA asked the 
veteran to submit any evidence in his possession that 
pertained to his claim.  38 C.F.R. § 3.159(b).  

By a June 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran's service medical records reflect that the 
veteran was struck by lightning on May 5, 1945, and that he 
suffered first-, second-, and third-degree burns of the face, 
eyes, neck, chest, back, left thigh, right ankle, and right 
groin.  During the hospitalization for those injuries, he 
underwent an orthopedic consultation for complaints of 
superficial tenderness in the muscles of the back.  It was 
noted that the veteran might have had low-grade myositis.  
The discharge diagnoses from the final hospitalization 
included healed cicatricial deformity of the anterior chest 
and severe second- and third-degree burns of the face, neck, 
chest, back, left thigh, right ankle, and right groin.

The veteran underwent a VA examination in April 1946.  He 
complained of his right foot swelling during prolonged 
walking.  Physical examination revealed that the scars on the 
right thigh and right ankle were non-adherent and non-tender 
and that there was no muscle injury.  The scars on the 
anterior chest, right chest, and neck collar area were non-
adherent, were moderately tender, and had keloid formation.  

The veteran was afforded another VA examination in June 1947.  
He complained of nervous symptoms and a lack of muscular 
coordination when he was in a hurry.  He reported that his 
legs got numb at times and that when walking with other 
students, he tended to bump into them.  The diagnosis was 
extreme nervousness, cause unknown.

The veteran was afforded another VA examination in January 
1948.  He reported that when he was cold, his muscles did not 
seem to act right.  He complained of a tremor in his legs 
that was especially pronounced when both feet were on the 
brake and clutch of a car.  The neurological examination 
revealed that there were no tremors on the outstretched 
fingers.  Superficial and deep reflexes were all present and 
active.  He had extensive keloid scars over the base of the 
neck on both sides and the anterior surface of the chest.  
There was paresthesia in the skin overlying these scars.  In 
the prone position, the straight-leg-raising test revealed 
that the veteran had limitation of motion in both legs with a 
visible tremor of the muscles in the fully extended position 
and a moderate spasm of the biceps femoris muscles.  It was 
noted that the neurological examination was essentially 
negative for disease of the brain, spinal cord, and 
peripheral nerves.

The veteran underwent a VA examination again in January 1950.  
He reported that he constantly lost his balance and had had 
several falls.  Scars were noted on physical examination.

The veteran was afforded a VA examination in March 2004.  He 
reported that in 1949 he had trouble with his right lower 
extremity.  He stated that it would give out and that he 
avoided running.  He indicated that he essentially did not 
currently do any walking because of his shortness of breath.  
The examiner noted that there was no particular muscle 
problem within his limited range of activity related to his 
chronic obstructive pulmonary disease.  Physical examination 
revealed that muscle strength was equal to both sides between 
the hands, forearms, arms, and lower extremities.  None of 
the scars was fixed to underlying muscle.  The examiner 
diagnosed well-healed scars and noted that it was less likely 
than not that there was any significant muscle change 
secondary to the in-service event on May 6, 1945.

The veteran underwent another VA examination in January 2005.  
He reported a tearing sensation in the right chest when 
moving the right arm as though he had torn a few muscle 
fibers.  Physical examination revealed that the range of 
motion in the right arm appeared normal and that there was 
nothing constricting the motion of that extremity.  The scars 
were well healed and not attached to the underlying tissue.  
No ulceration or breakdown was noted.  None of the scars was 
hypertrophic.  The assessment was multiple scars from an 
electrical burn from lightning in 1945 that were 
approximately 110 to 115 square inches in area.  The examiner 
noted that the scars were tender in both the right chest and 
left clavicular areas.

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

While the veteran was evaluated in service for complaints of 
back muscle tenderness, the service medical records do not 
show an injury to underlying muscle tissue in the right arm 
and shoulder and right leg, as opposed to burns.  Also, at 
the April 1946 VA examination, the examiner specifically 
noted that there was no muscle injury to the right thigh and 
right ankle.  Also, no muscle injury was noted in the right 
arm and shoulder.  During the June 1947 VA examination, the 
veteran complained of a lack of coordination and of numbness 
in his legs.  However, a muscular disorder was not diagnosed.  
Instead, the diagnosis was extreme nervousness.  During the 
January 1948 VA examination, the veteran reported having 
muscular dysfunction when he was cold and having a tremor in 
his legs.  There was paresthesia in the skin overlying the 
scars at the base of the neck on both sides and the anterior 
surface of the chest.  In the prone position, the straight-
leg-raising test revealed that the veteran had limitation of 
motion in both legs with a visible tremor of the muscles in 
the fully extended position and a moderate spasm of the 
biceps femoris muscles.  It was noted that the neurological 
examination was essentially negative for disease of the 
brain, spinal cord, and peripheral nerves.  While a tremor in 
the legs and a moderate spasm of the biceps femoris muscles 
were found on the January 1948 VA examination, these findings 
were not found on subsequent examinations.  In that regard, 
the veteran complained at the January 1950 VA examination 
that he constantly lost his balance and had had several 
falls.  However, a muscle or a neurological disability 
involving the right arm and shoulder or the right leg was not 
noted on that examination.  Additionally, recent private and 
VA treatment records do not reflect the presence of a muscle 
or neurological disability involving the right arm and 
shoulder or the right leg. 

Moreover, at the March 2004 VA examination the examiner noted 
that there was no there was no particular muscle problem.  
Physical examination revealed that muscle strength was equal 
to both sides between the hands, forearms, arms, and lower 
extremities.  None of the scars was fixed to underlying 
muscle.  The examiner diagnosed well-healed scars and noted 
that it was less likely than not that there was any 
significant muscle change secondary to the in-service event 
on May 6, 1945.

Furthermore, at the January 2005 VA examination the veteran 
complained of  a tearing sensation in the right chest when 
moving the right arm as though he had torn a few muscle 
fibers.  Physical examination revealed that the range of 
motion in the right arm appeared normal and that there was 
nothing constricting the motion of that extremity.  The scars 
were well healed and not attached to the underlying tissue.  
No ulceration or breakdown was noted.  None of the scars was 
hypertrophic.  The assessment was multiple scars.

As the veteran's assertion that any current symptomatology in 
the right arm and shoulder and the right leg is related to 
the lightning strike in service, the veteran is not competent 
to offer an opinion on a medical diagnosis or causation.  
Espiritu, 2 Vet. App. at 494-95.

In short, there is no competent evidence that the veteran has 
a muscle disability in either the right arm and shoulder or 
the right leg.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for a muscle disability is denied.


ORDER

Service connection for a muscle disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


